DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 02/02/2021 is acknowledged.
In light of the applicant’s election and a reconsideration of the limitations presented in Groups II and III, the examiner has withdrawn the restriction requirement between Groups II and III
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 3, the word “coating” is misspelled as “boating”.  Appropriate correction is required.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel (US 2005/0143650 A1) in view of Vriezema et al. (US 2014/0207000 A1).
Claim 11:   Winkel discloses a method of manufacturing a marker delivery device (21 of Figure 2A) that includes providing a biopsy site marker coated with microspheres (22 of Figure 2A, Para [0050]); the coating of the microspheres enhancing ultrasound visibility of the marker (Para [0050]); positioning the marker inside a delivery catheter near its discharge opening (as depicted in Figure 2A, Para [0039]); and positioning a push rod (24 of Figure 2A) within the delivery catheter, the push rod adapted to deploy the marker from the delivery catheter into the biopsy site (Para [0039]).
	While Winkel discloses a substantial portion of the limitations recited in claim 11, Winkel fails to disclose the steps of coating the marker and drying the coated marker.
	However Vriezema et al. teaches a method of forming a medical device (Para [0050], that includes coating the medical device with microspheres and drying the coating (Para [0156]).  Further Vriezema et al. teaches that this method can be applied to biopsy site makers (Para [0058]) in order to improve the ultrasound visibility of the marker (Para [0021]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Vriezema et al. with that of Winkel in order to provide method that includes coating and drying the biopsy site marker of Winkel. 
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known method in order to achieve predictable results (MPEP 2143(A)).
Claim 14:  Winkel further discloses that the marker includes a metallic marker, ceramic marker, or plastic marker (Para [0036] and [0049]).
Claims 16-19:  Vriezema et al. further teaches microbubbles including gas-filled microparticles whose average size is less than 500 microns and between 1 and 250 microns (Para [0024]-[0039]).
Claims 12, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel (US 2005/0143650 A1) in view of Vriezema et al. (US 2014/0207000 A1) and Sirimanne et al. (US 2010/0234726 A1).
Claims 12, 13, and 15:  Neither Winkel nor Vriezema et al. disclose or reasonably suggest a step of enclosing the marker within a bioabsorbable carrier whose volume is configured to expand on contact with liquid inside the biopsy site and/or wrapping the marker around a bioabsorbable carrier.
	However Sirimanne et al. teaches that it is known in the art to produce a biopsy site marker using a method that includes a step of enclosing the marker within a bioabsorbable carrier (Para [0032]-[0033]) whose volume is configured to expand on contact with liquid inside the biopsy site (Para [0036]-[0037]) and/or wrapping the marker around a bioabsorbable carrier (as depicted in Figure 3B, Para [0114]-[0117]).  Sirimanne et al. teaches that these features provide the marker with the capability of expanding and filling the biopsy site.  This would provide an advantage as the marker would be securely held at the biopsy site and provide an accurate location of the biopsy site upon future detection.
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Sirimanne et al. with that of Winkel/Vriezema et al. in order to provide a method that included a step of enclosing the marker within a bioabsorbable carrier whose volume is configured to expand on contact with liquid inside the biopsy site and/or wrapping the marker around a bioabsorbable carrier.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2413(A)).
Claim 20:  Winkel discloses a method of manufacturing a marker delivery device (21 of Figure 2A) that includes providing a coated marker (22 of Figure 2A, Para [0050]) element and positioning the coated maker in a delivery catheter (as depicted in Figure 2A, Para [0039]) near a discharge opening for deployment into the biopsy site by a push rod positioned inside the delivery catheter (Para [0039]).
	Winkel fails to disclose that the coating of the coated marker is produced using a method that includes the steps of selecting gas-filled microparticles whose average size is less than 500 microns, mixing the selected microparticles with an adhesive to create a coating mixture, applying the coating mixture to a medical device, drying the marker element, and enclosing the dried marker element in a absorbable carrier to form a biopsy site marker.
	However Vriezema et al. teaches a method of forming a coating for medical device that includes selecting gas-filled microparticles whose average size is less than 500 microns (Para [0024]-[0039]); mixing the selected microparticles with an adhesive to create a coating mixture (Para [0088]); applying the coating mixture to a medical device (Example 1), and drying the medical device (Example 1).  Further Vriezema et al. teaches that this method can be applied to biopsy site makers (Para [0058]) in order to improve the ultrasound visibility of the marker (Para [0021]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Vriezema et al. with that of Winkel in order to provide method that includes coating and drying the biopsy site marker of Winkel. 
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known method in order to achieve predictable results (MPEP 2143(A)).
	Winkel as modified above by Vriezema et al. fails to teach or reasonably suggest a method that includes enclosing the dried marker element in an absorbable carrier to form a biopsy site marker.
	However Sirimanne et al. teaches that it is known in the art to produce a biopsy site marker using a method that includes a step of enclosing the marker within a bioabsorbable carrier (Para [0032]-[0033]).  Sirimanne et al. teaches that this feature provides the marker with the capability of expanding and filling the biopsy site.  This would provide an advantage as the marker would be securely held at the biopsy site and provide an accurate location of the biopsy site upon future detection.
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Sirimanne et al. with that of Winkel/Vriezema et al. in order to provide a method that included a step of enclosing the marker within a bioabsorbable carrier.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2413(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726